Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149663                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ROBERTO LANDIN,                                                                                     Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 149663
                                                                    COA: 309258
                                                                    Saginaw CC: 08-002400-NZ
  HEALTHSOURCE SAGINAW, INC.,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 3, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether the plaintiff may maintain a wrongful discharge claim for violation of public
  policy under MCL 333.20176a(1)(a). See Suchodolski v Michigan Consolidated Gas Co,
  412 Mich 692 (1982). In discussing this issue, the parties shall also address whether the
  Whistleblowers’ Protection Act, MCL 15.361 et seq, provides the exclusive remedy for a
  claim of wrongful discharge under MCL 333.20176a(1)(a). See MCL 333.20180(1).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2015
           t0331
                                                                               Clerk